 

EXECUTION VERSION

 

VOTING AGREEMENT

 

VOTING AGREEMENT, dated as of June 28, 2012 (this “Agreement”), by and between
Fushi Copperweld, Inc., a Nevada corporation (the “Company”), Green Dynasty
Limited, a Cayman Islands exempted company (“Parent”) and the stockholders of
the Company listed on Schedule A hereto (each, a “Stockholder” and collectively,
the “Stockholders”). Capitalized terms used herein but not defined shall have
the meanings given to them in the Merger Agreement (as defined below).

 

WITNESSETH:

 

WHEREAS, Parent, Green Dynasty Acquisition, Inc., a Nevada corporation and a
wholly-owned subsidiary of Parent (“Merger Sub”), Green Dynasty Holdings
Limited, a Cayman Islands exempted company (“Holdco”) and the Company are
concurrently herewith entering into an Agreement and Plan of Merger (as may be
amended, supplemented or otherwise modified, the “Merger Agreement”), pursuant
to which at the effective time under the Merger Agreement (the “Effective
Time”), Merger Sub will merge with and into the Company, with the Company
continuing as the surviving entity and a wholly-owned subsidiary of Parent (the
“Merger”);

 

WHEREAS, as of the date hereof, each Stockholder Beneficially Owns the
Stockholder Existing Shares (each such term as hereinafter defined); and

 

WHEREAS, as a condition to the willingness of and material inducement to Parent,
Merger Sub, Holdco and the Company to enter into the Merger Agreement and to
consummate the transactions contemplated thereby, including the Merger, each
Stockholder has agreed to enter into this Agreement, pursuant to which such
Stockholder is agreeing, among other things, to vote all of the Securities (as
hereinafter defined) it Beneficially Owns in accordance with the terms of this
Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements contained herein, and
intending to be legally bound hereby, the parties hereto hereby agree as
follows:

 

Section 1.             Certain Definitions. For purposes of this Agreement:

 

(a)          “Beneficially Own” or “Beneficial Ownership” with respect to any
securities means having “beneficial ownership” of such securities as determined
pursuant to Rule 13d-3 under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”).

 

(b)          “Company Shares” means the shares of common stock, par value $0.006
per share, of the Company.

 

(c)          “Securities” means the Stockholder Existing Shares together with
any Company Shares and other securities of the Company which the Stockholder
and/or any of its “affiliates” (as defined in the Merger Agreement as of the
date hereof) acquires Beneficial Ownership of after the date hereof and prior to
the termination of this Agreement whether upon the exercise of options, warrants
or rights, the conversion or exchange of convertible or exchangeable securities,
or by means of purchase, dividend, distribution, split-up, recapitalization,
combination, exchange of shares or the like, gift, bequest, inheritance or as a
successor in interest in any capacity or otherwise.

 

 

 

 

(d)          “Stockholder Existing Shares” means the Company Shares as set forth
on Schedule A hereto. In the event of a stock dividend or distribution, or any
change in the Company Shares by reason of any stock dividend, split-up,
recapitalization, combination, exchange of shares or the like other than
pursuant to the Merger, the term “Stockholder Existing Shares” will be deemed to
refer to and include all such stock dividends and distributions and any shares
into which or for which any or all of the Stockholder Existing Shares may be
changed or exchanged as well as the Stockholder Existing Shares that remain.

 

Section 2.             Representations and Warranties of Stockholder. Each
Stockholder, severally and not jointly, hereby represents and warrants to the
Company and Parent as follows:

 

(a)          Ownership of Company Shares. As of the date hereof and at all times
prior to the termination of this Agreement, such Stockholder Beneficially Owns
(and will Beneficially Own, unless any Stockholder Existing Shares are
transferred pursuant to Section 6(a) hereof) the Stockholder Existing Shares set
forth opposite such Stockholder’s name on Schedule A. Such Stockholder has and
will have at all times through the termination of this Agreement sole voting
power, sole power of disposition, sole power to issue instructions with respect
to the matters set forth in Section 7 hereof, and sole power to agree to all of
the matters set forth in this Agreement, in each case with respect to the
Stockholder Existing Shares set forth opposite such Stockholder’s name on
Schedule A, with no limitations, qualifications or restrictions on such power,
subject to applicable securities laws and the terms of this Agreement. As of the
date hereof, neither such Stockholder nor any of its affiliates Beneficially
Owns any Securities other than the Company Shares set forth opposite such
Stockholder’s name on Schedule A. None of the Stockholder Existing Shares of
such Stockholder is the subject of any commitment, undertaking or agreement,
contingent or otherwise, the terms of which relate to or could give rise to the
transfer of any Stockholder Existing Shares or would affect in any way the
ability of such Stockholder to perform its, his or her obligations as set out in
this Agreement. Such Stockholder has not appointed or granted any proxy
inconsistent with this Agreement with respect to the Securities.

 

(b)          Authority. Such Stockholder has the requisite power to agree to all
of the matters set forth in this Agreement with respect to the Securities it
Beneficially Owns and the full authority to vote, transfer and hold all the
Securities it Beneficially Owns, with no limitations, qualifications or
restrictions on such power, subject to applicable securities laws and the terms
of this Agreement.

 

(c)          Power; Binding Agreement. Such Stockholder has the legal capacity
and authority to enter into this Agreement and to perform all of its obligations
under this Agreement. This Agreement has been duly and validly executed and
delivered by such Stockholder and constitutes a valid and binding agreement of
such Stockholder, enforceable against such Stockholder in accordance with its
terms, subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and to general equity principles.

 

2

 

 

(d)          No Conflicts. None of the execution and delivery of this Agreement
by such Stockholder, the consummation by such Stockholder of any of the
transactions contemplated hereby or compliance by such Stockholder with any of
the provisions hereof (i) if such Stockholder is not a natural person, conflicts
with or results in any breach of any organizational documents applicable to such
Stockholder, (ii) violates any order, writ, injunction, decree, judgment, law,
statute, rule or regulation applicable to such Stockholder or any of such
Stockholder’s properties or assets, (iii) results in or constitutes (with or
without notice or lapse of time or both) any breach of or default under, or
result in the creation of any lien or encumbrance or restriction on, such
Stockholder or any of the Securities of such Stockholder, including pursuant to,
any note, bond, mortgage, indenture, contract, agreement, lease, license,
permit, franchise or other instrument or obligation to which such Stockholder is
a party or by which the Securities of such Stockholder is bound or (iv) except
for the requirements of the Exchange Act, requires any filing with, or permit,
authorization, consent or approval of, any Governmental Entity. There is no
beneficiary, trustee or holder of a voting trust certificate or other interest
in such Stockholder whose consent is required for the execution and delivery of
this Agreement of the performance by such Stockholder of the obligations
hereunder.

 

(e)          No Encumbrance. Except as permitted by this Agreement, such
Stockholder Existing Shares are now and at all times during the term hereof will
be, and the Securities will be, held by such Stockholder, free and clear of all
liens, proxies, powers of attorney, voting trusts and voting agreements and
arrangements (collectively, “liens”), except for any such liens arising
hereunder or under applicable federal and state securities laws and/or liens
that are not material to the performance of any of its obligations under this
Agreement by such Stockholder.

 

(f)          No Litigation. There is no Legal Proceeding outstanding, pending
or, to the knowledge of such Stockholder, threatened against or affecting such
Stockholder or the Securities of such Stockholder at law or in equity before or
by any Governmental Entity or any other person that could reasonably be expected
to impair the ability of such Stockholder to perform his or its obligations
hereunder on a timely basis.

 

(g)          Opportunity to Review; Reliance. Such Stockholder has had the
opportunity to review the Merger Agreement and this Agreement with counsel of
its own choosing. Such Stockholder understands and acknowledges that Parent,
Merger Sub and the Company are entering into the Merger Agreement in reliance
upon the execution, delivery and performance of this Agreement and such
Stockholder’s representations, warranties and covenants hereunder.

 

Section 3.             Representations and Warranties of the Company and Parent.

 

(a)          The Company hereby represents and warrants to Parent and each
Stockholder that:

 

(i)          Power; Binding Agreement. The Company has the corporate power and
authority to enter into and perform all of its obligations under this Agreement.
This Agreement has been duly and validly executed and delivered by the Company
and constitutes a valid and binding agreement of the Company, enforceable
against the Company in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles.

 

3

 

 

(ii)         No Conflicts. None of the execution and delivery of this Agreement
by the Company, the consummation by the Company of any of the transactions
contemplated hereby or compliance by the Company with any of the provisions
hereof (i) conflicts with, or results in any breach of, any provision of the
certificate of incorporation or by-laws of the Company, (ii) violates any order,
writ, injunction, decree, judgment, law, statute, rule or regulation applicable
to the Company, any of its subsidiaries or any of their respective properties or
assets or (iii) except for the requirements of the Exchange Act, requires any
filing with, or permit, authorization, consent or approval of, any Governmental
Entity, except in the case of clauses (ii) and (iii) where such violations or
failures to make or obtain any filing with, or permit, authorization, consent or
approval of, any Governmental Entity would not, individually or in the
aggregate, materially impair the ability of the Company to perform this
Agreement.

 

(b)          Parent hereby represents and warrants to the Company and each
Stockholder that:

 

(i)          Power; Binding Agreement. Parent has the corporate power and
authority to enter into and perform all of its obligations under this Agreement.
This Agreement has been duly and validly executed and delivered by Parent and
constitutes a valid and binding agreement of Parent, enforceable against Parent
in accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles.

 

(ii)         No Conflicts. None of the execution and delivery of this Agreement
by Parent, the consummation by Parent of any of the transactions contemplated
hereby or compliance by Parent with any of the provisions hereof (i) conflicts
with, or results in any breach of, any provision of the certificate of
incorporation or by-laws of Parent, (ii) violates any order, writ, injunction,
decree, judgment, law, statute, rule or regulation applicable to Parent, any of
its subsidiaries or any of their respective properties or assets or (iii) except
for the requirements of the Exchange Act, requires any filing with, or permit,
authorization, consent or approval of, any Governmental Entity, except in the
case of clauses (ii) and (iii) where such violations or failures to make or
obtain any filing with, or permit, authorization, consent or approval of, any
Governmental Entity would not, individually or in the aggregate, materially
impair the ability of Parent to perform this Agreement.

 

Section 4.          Disclosure. Unless required by law or legal process, each
Stockholder shall not, and shall cause its affiliates and representatives not
to, make any press release, public announcement or other public communication
that criticizes or disparages this Agreement or the Merger Agreement or the
transactions contemplated hereby or thereby, without the prior written consent
of Parent and the Company. Each Stockholder (a) consents to and authorizes the
publication and disclosure by Parent or the Company of such Stockholder’s
identity and ownership of the Securities and the existence and terms of this
Agreement (including, for the avoidance of doubt, the disclosure of this
Agreement) and any other information, in each case, that Parent or the Company
(including the Special Committee) reasonably determines in its good faith
judgment is required to be disclosed by law (including the rules and regulations
of the Securities and Exchange Commission) in any press release, any Current
Report on Form 8-K, the Proxy Statement, the Schedule 13E-3 and any other
disclosure document in connection with the Merger Agreement and any filings with
or notices to any Governmental Entity in connection with the Merger Agreement
(or the transactions contemplated thereby) and (b) agrees promptly to give to
Parent and the Company any information it may reasonable request for the
preparation of any such documents.

 

Section 5.          Additional Securities. Each Stockholder hereby agrees that,
during the period commencing on the date hereof and continuing until this
Agreement is terminated in accordance with its terms, such Stockholder shall
promptly (and in any event within twenty-four (24) hours) notify Parent and the
Company of the number of any additional Securities acquired by such Stockholder
after the date hereof.

 

4

 

 

Section 6.          Transfer and Other Restrictions. Prior to the termination of
this Agreement, each Stockholder hereby irrevocably and unconditionally agrees
not to, and to cause each of its affiliates not to, directly or indirectly:

 

(a)          except pursuant to the terms of the Merger Agreement, offer for
sale, sell, transfer, tender, pledge, encumber, assign or otherwise dispose of,
or enter into any contract, option or other arrangement or understanding with
respect to, or consent to the offer for sale, sale, transfer, tender, pledge,
encumbrance, assignment or other disposition of, or enter into a loan of
(collectively, “transfer”), any or all of the Securities it Beneficially Owns or
any interest therein, (i) except as provided in Section 7 hereof or (ii) unless
each “person” (as defined in the Merger Agreement as of the date hereof) to
which any of such Securities it Beneficially Owns (or any interest in any of
such Securities) is or may be transferred shall have: (A) executed a counterpart
of this Agreement and (B) agreed in writing to hold such Securities (or interest
in such Securities) subject to all of the terms and provisions of this
Agreement;

 

(b)          grant any proxy or power of attorney with respect to any of the
Securities it Beneficially Owns, or deposit any of the Securities it
Beneficially Owns into a voting trust or enter into a voting agreement or
arrangement with respect to any such Securities except as provided in this
Agreement; or

 

(c)          take any other action that would prevent or materially impair the
Stockholder from performing any of its obligations under this Agreement or that
would make any representation or warranty of such Stockholder hereunder untrue
or incorrect or have the effect of preventing or materially impairing the
performance by the Stockholder of any of its obligations under this Agreement or
that is intended, or would reasonably be expected, to impede, frustrate,
interfere with, delay, postpone, adversely affect or prevent the consummation of
the Merger or the other transactions contemplated by the Merger Agreement or
this Agreement or the performance by the Company of its obligations under the
Merger Agreement or by any Stockholder of its obligations under this Agreement.

 

Any purported transfer in violation of this Section 6 shall be null and void.

 

Section 7.          Voting of the Company Shares. Each Stockholder hereby
irrevocably and unconditionally agrees that, during the period commencing on the
date hereof and continuing until termination of this Agreement in accordance
with its terms, at any meeting (whether annual or special and whether or not an
adjourned or postponed meeting) of the holders of the Company Shares, however
called, each Stockholder and each of its affiliates that acquires Beneficial
Ownership of any Securities will appear at such meeting or otherwise cause the
Securities to be counted as present thereat for purposes of establishing a
quorum and vote (or cause to be voted) the Securities in favor of the approval
of the Merger Agreement and the approval of other actions contemplated by the
Merger Agreement and any actions required in furtherance thereof.

 

5

 

 

Section 8.          Proxy Card. Each Stockholder hereby irrevocably appoints
Parent and any designee thereof as its proxy and attorney-in-fact (with full
power of substitution), to vote or cause to be voted (including by proxy or
written consent, if applicable) the Securities in accordance with Section 7 at
any annual or special meeting of the stockholders of the Company, however
called, including any adjournment or postponement thereof, at which any of the
matters described in Section 7 is to be considered. Each Stockholder hereby
represents that all proxies, powers of attorney, instructions or other requests
given by such Stockholder prior to the execution of this Agreement in respect of
the voting of such Stockholder’s Securities, if any, are not irrevocable and
such Stockholder hereby revokes (or causes to be revoked) any and all previous
proxies, powers of attorney, instructions or other requests with respect to such
Stockholder’s Securities. Each Stockholder shall take such further action or
execute such other instruments as may be necessary to effectuate the intent of
this proxy.

 

Section 9.          Termination. This Agreement shall terminate on the earliest
to occur of: (a) termination of the Merger Agreement in accordance with its
terms, (b) delivery of a written agreement of Parent and, at the direction of
the Special Committee, the Company to terminate this Agreement and (c) the
Effective Time; provided, that the provisions set forth in Section 4 and Section
10 shall survive the termination of this Agreement; provided, further, that any
liability incurred by any party hereto as a result of a breach of a term or
condition of this Agreement prior to such termination shall survive the
termination of this Agreement.

 

Section 10.         Miscellaneous.

 

(a)        Entire Agreement. This Agreement (including the documents and
instruments referred to herein) constitutes the entire agreement among the
parties hereto with respect to the subject matter hereof, and supersedes all
other prior agreements and understandings, both written and oral, among the
parties, with respect to the subject matter hereof.

 

(b)        Successors and Assigns. This Agreement shall not be assigned by
operation of law or otherwise without the prior written consent of the other
parties hereto. This Agreement shall be binding upon, inure to the benefit of
and be enforceable by each party, and each party’s respective heirs,
beneficiaries, executors, representatives, successors and assigns.

 

(c)        Amendment; Modification and Waiver. This Agreement may not be
amended, altered, supplemented or otherwise modified or terminated except upon
the execution and delivery of a written agreement executed by (i) each
Stockholder, (ii) the Company, but only upon the approval of the Special
Committee and (iii) Parent.

 

(d)        No Ownership Interest. Nothing contained in this Agreement shall be
deemed to vest in the Company any direct or indirect ownership or incident of
ownership of or with respect to any Securities. All rights, ownership and
economic benefits of and relating to the Securities shall remain vested in and
belong to each Stockholder and its respective affiliates, if any.

 

(e)        Interpretation. When a reference is made in this Agreement to
sections or subsections, such reference shall be to a section or subsection of
this Agreement unless otherwise indicated. The headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation.” The words “herein,” “hereof,”
“hereunder” and words of similar import shall be deemed to refer to this
Agreement as a whole, including any schedules and exhibits hereto, and not to
any particular provision of this Agreement. Any pronoun shall include the
corresponding masculine, feminine and neuter forms. References to “party” or
“parties” in this Agreement means each Stockholder, the Company and Parent.
References to “US dollar,” “dollars,” “US$ “ or “$ “ in this Agreement are to
the lawful currency of the United States of America.

 

6

 

 

(f)          Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing (in the English language) and shall
be given (and shall be deemed to have been duly given upon receipt) by delivery
in person, by facsimile, by registered or certified mail (postage prepaid,
return receipt requested) or by electronic email transmission (so long as a
receipt of such e-mail is requested and received) to the respective parties at
the following addresses (or at such other address for a party as shall be
specified by like notice):

 

(i)if to a Stockholder to such Stockholder in accordance with the contact
information set forth next to such Stockholder’s name on Schedule A, with a copy
to (which shall not constitute notice):

 

Skadden, Arps, Slate, Meagher & Flom

30th Floor, China World Office 2

1 Jianguomenwai Avenue

Beijing 100004, PRC

 

Attention: Michael V. Gisser, Esq.

Peter X. Huang, Esq.

E-mail:  Michael.Gisser@skadden.com

Peter.Huang@skadden.com

Facsimile: +86 10 6535 5577

 

(ii)if to the Company, to:

 

Fushi Copperweld, Inc.

TYG Center Tower B, Suite 2601

Dongsanhuan Bei Lu, Bing 2

Beijing, PRC 100027

 

Attention: Joseph J. Longever

E-mail: jlongever@fushicopperweld.com

Facsimile: +86 10 8447 8292

 

with a copy (which shall not constitute notice) to each of:

 

Gibson, Dunn & Crutcher LLP

200 Park Avenue

New York, New York 10166

 

Attention: Dennis J. Friedman, Esq.

Eduardo Gallardo, Esq.

E-mail: DFriedman@gibsondunn.com

EGallardo@gibsondunn.com

Facsimile: +1 212-351-5245

 

and

 

7

 

 

Loeb & Loeb LLP

345 Park Avenue

New York, New York 10154

 

Attention:Mitchell S. Nussbaum

E-mail:mnussbaum@loeb.com

Facsimile:+1 212-504-3013

 

(iii)        if to Parent, to:

 

c/o Fushi Copperweld, Inc.

TYG Center Tower B, Suite 2601

Dongsanhuan Bei Lu, Bing 2

Beijing, 100027, PRC

 

Attention: Li Fu

E-mail: cwang@fushicopperweld.com

Facsimile: +86 10 8447 8292

 

with a copy to (which shall not constitute notice):

 

Weil, Gotshal & Manges

29/F, Alexandra House

18 Chater Road

Central, Hong Kong

 

Attention: Akiko Mikumo, Esq.

E-mail: akiko.mikumo@weil.com

Facsimile: +852 3015-9354

 

and

 

Skadden, Arps, Slate, Meagher & Flom

30th Floor, China World Office 2

1 Jianguomenwai Avenue

Beijing 100004, PRC

 

Attention: Michael V. Gisser, Esq.

Peter X. Huang, Esq.

E-mail:   Michael.Gisser@skadden.com

Peter.Huang@skadden.com

Facsimile: +86 10 6535 5577

 

(g)          Severability. In the event that any provision of this Agreement or
the application thereof, becomes or is declared by a court of competent
jurisdiction to be illegal, void or unenforceable, the remainder of this
Agreement will continue in full force and effect and the application of such
provision to other persons or circumstances will be interpreted so as reasonably
to effect the intent of the parties hereto. The parties further agree to replace
such void or unenforceable provision of this Agreement with a valid and
enforceable provision that will achieve, to the extent possible, the economic,
business and other purposes of such void or unenforceable provision.

 

8

 

 

(h)          Other Remedies; Specific Performance. Except as otherwise provided
herein, any and all remedies herein expressly conferred upon a party will be
deemed cumulative with and not exclusive of any other remedy conferred hereby,
or by law or equity upon such party, and the exercise by a party of any one
remedy will not preclude the exercise of any other remedy. No failure or delay
on the part of any party hereto in the exercise of any right hereunder will
impair such right or be construed to be a waiver of, or acquiescence in, any
breach of any representation, warranty or agreement herein, nor will any single
or partial exercise of any such right preclude other or further exercise thereof
or of any other right. The parties hereto agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached or
threatened to be breached. It is accordingly agreed that each party shall be
entitled to seek an injunction or injunctions to prevent breaches or threatened
breaches of this Agreement and to enforce specifically the terms and provisions
hereof in the federal courts of the United States of America located in Nevada,
this being in addition to any other remedy to which they are entitled at law or
in equity, without the requirement to post bond or other security.

 

(i)          No Survival. None of the representations, warranties, covenants and
agreements made in this Agreement shall survive the termination of the Agreement
in accordance with its terms, except for the agreements in Section 4 and this
Section 10.

 

(j)          No Third Party Beneficiaries. This Agreement is not intended to
confer upon any person other than the parties hereto any rights or remedies
hereunder.

 

(k)          Governing Law. This Agreement and all disputes or controversies
arising out of or relating to this Agreement or the transactions contemplated
hereby shall be governed by, and construed in accordance with, the internal laws
of the State of Nevada, without regard to the laws of any other jurisdiction
that might be applied because of the conflicts of laws principles of the State
of Nevada.

 

(l)          Jurisdiction. Each of the parties irrevocably agrees that any legal
action or proceeding arising out of or relating to this Agreement brought by any
such party or its affiliates against any other such party or its affiliates
shall be brought and determined in the courts of the State of Nevada located in
Clark County, Nevada or the federal courts of the United States of America
located in Nevada. Each of the parties hereby irrevocably submits to the
jurisdiction of the aforesaid courts for itself and with respect to its
property, generally and unconditionally, with regard to any such action or
proceeding arising out of or relating to this Agreement and the transactions
contemplated hereby. Each of the parties agrees not to commence or maintain any
action, suit or proceeding relating thereto except in the courts described
above, other than actions in any court of competent jurisdiction to enforce any
judgment, decree or award rendered by any such court in Nevada as described
herein. Each of the parties further agrees that notice as provided herein shall
constitute sufficient service of process and the parties further waive any
argument that such service is insufficient. Each of the parties hereby
irrevocably and unconditionally waives, and agrees not to assert, by way of
motion or as a defense, counterclaim or otherwise, in any action or proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby, (i) any claim that it is not personally subject to the jurisdiction of
the courts in Nevada as described herein for any reason, (ii) that it or its
property is exempt or immune from jurisdiction of any such court or from any
legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise), and (iii) that (A) the suit, action or
proceeding in any such court is brought in an inconvenient forum, (B) the venue
of such suit, action or proceeding is improper, or (C) this Agreement, or the
subject matter hereof, may not be enforced in or by such courts.

 

9

 

 

(m)          Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ALL RIGHTS TO A TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

(n)          Expenses. All costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such expenses.

 

(o)          Counterparts. This Agreement may be executed in one or more
counterparts, and by facsimile or .pdf format, all of which shall be considered
one and the same agreement and shall become effective when one or more
counterparts have been signed by each of the parties and delivered to the other
party, it being understood that all parties need not sign the same counterpart;
provided, however, that if any Stockholder fails for any reason to execute, or
perform its obligations under, this Agreement, this Agreement shall remain
effective as to all parties executing this Agreement.

 

[Signatures appear on following page.]

 

10

 

 

IN WITNESS WHEREOF, the parties hereto have signed or have caused this Agreement
to be signed by their respective officers or other authorized persons thereunto
duly authorized as of the date first written above.

 

  GREEN DYNASTY LIMITED       By:  /s/ Li Fu   Name:   Li Fu   Title: Director  
    FUSHI COPPERWELD, INC.       By:  /s/ Craig H. Studwell   Name: Craig H.
Studwell   Title: Chief Financial Officer

 

[SIGNATURE PAGE TO VOTING AGREEMENT]

 

 

 

 

  STOCKHOLDERS:       By: /s/ Li Fu   Li Fu       By: /s/ Yuyan Zhang   Yuyan
Zhang       By: /s/ Xin Liu   Xin Liu       Wise Sun Investments Limited      
By: /s/ Li Fu   Name:   Li Fu   Title: Director       ABAX LOTUS LTD.       By:
/s/ Xiang Dong Yang   Name: Xiang Dong Yang   Title: Director

 

[SIGNATURE PAGE TO VOTING AGREEMENT]

 

 

 

 

Schedule A

 

Stockholder  Company Shares  Li Fu   1,806,723         Yuyan Zhang   179,925    
    Xin Liu   1,118,418         Wise Sun Investments Limited   7,930,090        
Abax Lotus Ltd.   205,050 

 

 

 